DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Response to Amendment
The amendment filed 3/3/22 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al. (US 6,605,382 B2, as cited in the previous Office action dated 01/03/2022) in view of Tsukamoto et al (US 2003/0003356 A1).
Regarding claim 1, Ruth teaches a secondary battery (lithium ion battery, abstract) comprising: 
a cylindrical can (case 12, fig 1); 
an electrode assembly which is received in the cylindrical can (jellyroll assembly 22, fig 1) and includes 
multiple first tabs extending in a first direction (tabs 50 and 52 extending upwardly from the negative substrate 40, C2L63-64) which is a longitudinal direction of the cylindrical can (figs 2-5), and 
multiple second tabs extending in a second direction (tabs 56 and 58 extending downwardly from positive electrode substrate 44, C2L65-67) opposite to the first direction (positive and negative tabs extend in opposite directions, C2L59-60 and figs 1-2 and 6); 
a cap assembly for sealing the cylindrical can (press-fit between the dielectric ring 70 and the inner surface of the peripheral wall 14 forms a Seal preventing any leakage, outer surface 80 of metal ring 78 is press-fit and seals against the inner surface 81 of dielectric ring 70, and shoulder 82 of metal ring 78 seats against shoulder 84 of dielectric ring 70; C3L29-40 and fig 4); 
a first current collecting structure which electrically connects the multiple first tabs to the cap assembly (the negative tabs are electrically connected to a current collector a metal ring, mounted within the interior volume adjacent to the upper end of the case peripheral wall; tabs 50 and 52 connected together by a current collector 54, which is metal rings 78 in fig 4; C1L47-49, C2L5-8, C2L63-65, and fig 4) while being insulated from the cylindrical can (metal ring insulated from the battery case peripheral wall by a dielectric ring, metal ring current collector is insulated from the peripheral wall by a concentric dielectric ring; C1L49-50, C2L6-9, and fig 4); and 
a second current collecting structure for electrically connecting the multiple second tabs (tabs 56 and 58 extending downwardly for connection to a current collector 60, C2L66-C3L1 and figs 2 and 6) to the cylindrical can (conductive end cap electrically connects positive tabs to the case peripheral wall at bottom edge 94; C1L59-60, C2L12-16, C3L50-64, and fig 6), 
wherein the first current collecting structure (metal ring 78, fig 4) comprises: 
a conductive base member (annular flange 86 of metal ring 78, fig 4) having a throughhole located at a central portion thereof to allow the multiple first tabs to pass therethrough (central opening 90 in inward annular flange 86 wits tabs 50/52 extending through, fig 4 and C3L39-40,45-49); and 
a cover member coupled to the conductive base member (large end cap 100 fitted into upper shoulder 104 of metal ring 78 which extends from flange 86, fig 4 and C3L66-67), 
wherein the conductive base member (annular flange 86 of metal ring 78, fig 4) comprises: 
a mounting surface (upper surface 88, C3L39-40) provided to mount the multiple first tabs (negative tabs 50/52 are then electrically secured by welding to the ring surface 88, C3L47-49 and fig 4) in an outer direction of the throughhole (surface 88 is external in upward and radial directions versus central opening 90, fig 4); and 
a sidewall protruding upwardly around the mounting surface (upward extension of ring 78 at outer surface 80 between annular flange 86 and shoulder 104; C3L36-38,65-67 and fig 4), 
the multiple first tabs pressed contacting an upper surface of the mounting surface of the conductive base member (tabs 50/52 pressed against surface 88 via welding, C3L47-49 and fig 4).

Ruth fails to explicitly teach that the cover member is a conductive cover member nor that the multiple first tabs are pressed between the upper surface of the mounting surface of the conductive base member and a lower surface of the conductive cover member.

Tsukamoto, which is analogous in the art of securing electrode tabs at longitudinal ends of a cylindrical battery, teaches a jellyroll electrode assembly (56, fig 3C) insulated by a partition (53, fig 3C and [0026]) with tabs extending upward from the electrode assembly (figs 2B and 3C) which extend through a central through-hole of a conductive current collector structure (metal ring 52, [0026] and figs 3A-3C). Tsukamoto teaches in [0026] and Figs. 3C-3I metal end cover/cap 51 which is used to sandwich the electrode tabs, securing such to metal ring 52. Specifically, the embodiments shown in Tsukamoto Figs. 3F, 3G, 3H, and 3I show metal ring 52 having a structure similar to that of Ruth metal ring 78. Tsukamoto [0026] and Figs. 3D-3I further teaches that an insertable shape of the cover 51 which fits into a central hole of the base 52 is preferable versus merely welding the two together at flat surfaces.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the current collecting structure of Ruth to further include the conductive metal cap/cover as taught by Tsukamoto with the motivation to securely sandwich the electrode tabs to the metal ring. Sandwiching the tabs between the metal ring/conductive base and the added conductive cover would be expected to provide a redundant or backup means of attaching the tabs to the mounting surface in addition to welding to improve security of the attachment. Additionally, the use of known technique to improve a similar devices in the same way support a conclusion of obviousness (MPEP 2143 I (C)).
Thus, instant claim 1 is rendered obvious.
 
Regarding claim 4, modified Ruth teaches the limitations of claim 1 above and teaches the conductive base member further comprises an insulating layer (metal ring insulated from peripheral wall by dielectric ring 70, Ruth C1L48-50 and C3L22-25) located on each of surfaces facing the electrode assembly (bottom edge lip of 70 extends over bottom edge of metal ring 78’s shoulder 72, which faces electrode assembly in Ruth fig 4) and the can (outer diameter 74 of dielectric ring 70 press-fit against peripheral wall, Ruth fig 4 and C3L26-29).
 
Regarding claim 5, modified Ruth teaches the limitations of claim 1 above but fails to teach the conductive cover member comprises a cover member throughhole connected to the throughhole of the conductive base member.
Ruth does teach cover 100 having a central hole 106 (Ruth C4L1 and figs 4-5) and teaches central holes being used for electrolyte filling into the battery (C3L64-66). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the conductive cover of modified Ruth (i.e., that included from Tsukamoto above) with a central hole as taught by Ruth with the motivation of achieving electrolyte filling for a functional battery. 
Thus, the instant claim 5 is rendered obvious.

Regarding claim 6, modified Ruth teaches the limitations of claim 1 above and teaches the multiple first tabs and the conductive base member are welded to one another (negative tabs 50/52 are then electrically secured by welding to the ring surface 88, Ruth C3L47-49) but fails to explicitly teach the conductive cover member is also welded to the multiple first tabs and the conductive base member.
However, Ruth C3L47-49 does teach that welding is a known connection method and Tsukamoto also teaches in [0025-0026] that cap/cover 51 can be welded onto collector base 52, in addition to being inserted to sandwich electrode tabs therebetween.
When modifying Ruth to include the conductive metal cover like that of Tsukamoto 51, to be inserted into the base collector 78 of Ruth to securely sandwich the electrode tabs 50/52, a skilled artisan would have further found it obvious to still employ welding at this location between the cover, tabs, and base to ensure even stronger and improved electrical and mechanical connection between the tabs and both pieces of the current collector structure (i.e., base and cover). Additionally, the use of known technique to improve a similar devices in the same way support a conclusion of obviousness (MPEP 2143 I (C)).
Thus, instant claim 6 is rendered obvious.


Regarding claim 7, Ruth teaches a secondary battery (lithium ion battery, abstract) comprising: 
a cylindrical can (case 12, fig 1); 
an electrode assembly which is received in the cylindrical can (jellyroll assembly 22, fig 1) and includes 
multiple first tabs extending in a first direction (tabs 50 and 52 extending upwardly from the negative substrate 40, C2L63-64) which is a longitudinal direction of the cylindrical can (figs 2-5), and 
multiple second tabs extending in a second direction (tabs 56 and 58 extending downwardly from positive electrode substrate 44, C2L65-67) opposite to the first direction (positive and negative tabs extend in opposite directions, C2L59-60 and figs 1-2 and 6); 
a cap assembly for sealing the cylindrical can (press-fit between the dielectric ring 70 and the inner surface of the peripheral wall 14 forms a Seal preventing any leakage, outer surface 80 of metal ring 78 is press-fit and seals against the inner surface 81 of dielectric ring 70, and shoulder 82 of metal ring 78 seats against shoulder 84 of dielectric ring 70; C3L29-40 and fig 4); 
a first current collecting structure which electrically connects the multiple first tabs to the cap assembly (the negative tabs are electrically connected to a current collector a metal ring, mounted within the interior volume adjacent to the upper end of the case peripheral wall; tabs 50 and 52 connected together by a current collector 54, which is metal rings 78 in fig 4; C1L47-49, C2L5-8, C2L63-65, and fig 4) while being insulated from the cylindrical can (metal ring insulated from the battery case peripheral wall by a dielectric ring, metal ring current collector is insulated from the peripheral wall by a concentric dielectric ring; C1L49-50, C2L6-9, and fig 4); and 
a second current collecting structure for electrically connecting the multiple second tabs (tabs 56 and 58 extending downwardly for connection to a current collector 60, C2L66-C3L1 and figs 2 and 6) to the cylindrical can (conductive end cap electrically connects positive tabs to the case peripheral wall at bottom edge 94; C1L59-60, C2L12-16, C3L50-64, and fig 6), wherein the second current collecting structure comprises: 
a conductive base member (bottom wall edge 94, termination of lower end 18 of battery case; C3L51-52 and fig 6 – tubular battery case is conductive per Ruth claim 1) having a throughhole located at a central portion thereof to allow the multiple second tabs to pass therethrough (tabs 56 passing through hole within bottom edge 94. fig 6); and 
a conductive cover member coupled to the conductive base member (end cap 96 is preferably aluminum and is welded to the bottom edge 94 thereby electrically connecting the positive tabs to the case peripheral wall 14, C3L55-57 and fig 6), 
wherein the conductive base member comprises: 
a mounting surface provided to mount the multiple second tabs in an outer direction of the throughhole (conductive end cap is mounted against the peripheral wall lower edge to pinch and electrically connect the positive tabs, C1L54-56 and fig 6 – cap/cover 96 is outward versus edge/base 94); and 
the multiple second tabs pressed between and contacting each of a lower surface of the mounting surface of the conductive base member and an upper surface of the conductive cover member (conductive end cap is mounted against the peripheral wall lower edge to pinch and electrically connect the positive tabs, C1L54-56 – at lower surface of base 94 and upper surface of cover 96, per figs 1 and 6).

Ruth fails to teach that the conductive base member comprises a sidewall protruding downwardly around the mounting surface. 
Ruth does teach annular shoulder 98, in fig 1 and C3L59-62, for mating the end cap/conductive cover 96 to bottom edge/conductive base 94 and sealing this connection via various techniques such as welding.

Tsukamoto, which is analogous in the art of securing electrode tabs at longitudinal ends of a cylindrical battery, teaches a jellyroll electrode assembly (56, fig 3C) insulated by a partition (53, fig 3C and [0026]) with tabs extending downward from the electrode assembly (figs 2B) which extend through a central through-hole of a conductive current collector structure (metal ring 54, [0026] and figs 3A-3B). Tsukamoto [0026] and Figs. 3A-3B also teach metal ring and cap combination 54/55 at the lower end of the battery being similar in structure and composition to those same elements 52/51 at the upper end of the battery. Tsukamoto teaches in [0026] and Figs. 3C-3I the metal end covers/caps which are used to sandwich the electrode tabs, securing such to metal rings at either end of the battery, thus forming current collection structures at the top and bottom of the battery. Specifically, the embodiments shown in Tsukamoto Figs. 3F, 3G, 3H, and 3I show a metal ring/conductive base member having a structure comprising a mounting surface (horizontal portion of 52/54 in Tsukamoto figs 3) a sidewall protruding around the mounting surface (vertical portion of 52/54 in Tsukamoto figs 3), which would be protruding downward in ring 54 at the bottom of the battery (opposite orientation of ring 52 in Tsukamoto figs 3). Tsukamoto [0026] and Figs. 3D-3I further teach that the insertable shape of the cover 51 which fits into a central hole of the base 52 (with sidewall extending around) is preferable versus merely welding the two together at flat surfaces.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the second current collecting structure of Ruth such that the base member had the shape of that taught by Tsukamoto with the motivation to securely sandwich the electrode tabs to the metal ring. Sandwiching the tabs between the metal ring/conductive base and the added conductive cover would be expected to provide a redundant or backup means of attaching the tabs to the mounting surface in addition to welding to improve security of the attachment, especially since Ruth welcomes other connection techniques than welding. Additionally, the use of known technique to improve a similar devices in the same way support a conclusion of obviousness (MPEP 2143 I (C)) and the change in shape is within the ambit of a skilled artisan (MPEP 2144.04 IV B).
Thus, instant claim 7 is rendered obvious.

Regarding claim 8, modified Ruth teaches the limitations of claim 7 above and teaches the conductive cover member is directly welded to the bottom surface of the can (end cap 96 is preferably aluminum and is welded to the bottom edge 94 thereby electrically connecting the positive tabs to the case peripheral wall 14, end cap 96 is preferably formed with an annular shoulder 98 which bears against the bottom edge 94 of the wall 14 enabling the ready formation of a leak free seal by various techniques, such as laser welding; Ruth C3L55-62).

Regarding claim 9, modified Ruth teaches the limitations of claim 7 above but fails to teach the conductive base member further comprises an insulating layer located on a surface facing the electrode assembly.
Tsukamoto teaches in Figs. 3A-3B and [0026] insulative partition 53 between conductive base members 52 and 54, showing in Fig. 3C that this insulative partition is on the surface of the base member which faces the jellyroll electrode assembly 56.
From this teaching by Tsukamoto, a person having ordinary skill in the art would have found it obvious to modify Ruth to include an insulation layer between the conductive base member of the second collection structure between such and the electrode assembly, with the expectation of preventing short circuiting between the conductive base member of one polarity and the opposite polarity electrode within the assembly. Ruth and Tsukamoto agree, in citations above, that only one polarity of electrode tabs touch/are electrically connected to the current collecting structure at the bottom of the cylindrical battery.
Thus claim 9 is rendered obvious.  

Regarding claim 10, modified Ruth teaches the limitations of claim 7 above and teaches the multiple first tabs and the conductive base member are welded to one another (negative tabs 50/52 are then electrically secured by welding to the ring surface 88, Ruth C3L47-49) but fails to explicitly teach the conductive cover member is also welded to the multiple first tabs and the conductive base member.
However, Ruth C3L47-49 does teach that welding is a known connection method and Tsukamoto also teaches in [0025-0026] that cap/cover 51 can be welded onto collector base 52, in addition to being inserted to sandwich electrode tabs therebetween.
When modifying Ruth to include the conductive metal cover like that of Tsukamoto 51, to be inserted into the base collector 78 of Ruth to securely sandwich the electrode tabs 50/52, a skilled artisan would have further found it obvious to still employ welding at this location between the cover, tabs, and base to ensure even stronger and improved electrical and mechanical connection between the tabs and both pieces of the current collector structure (i.e., base and cover). Additionally, the use of known technique to improve a similar devices in the same way support a conclusion of obviousness (MPEP 2143 I (C)).
Thus, instant claim 10 is rendered obvious.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruth and Tsukamoto as applied to claim 1 above, and further in view of Hato (US 2014/0030568 A1, as cited in the IDS dated 07/08/2021).
Regarding claim 3, modified Ruth teaches the limitations of claim 1 above but fails to teach that the conductive cover member is electrically connected to the cap assembly through a conductive lead tab.
	Hato, which is analogous in the art of connecting multiple electrode tabs to one end of a battery, teaches in Fig. 5 a plurality of tabs (16) pressed between an upwardly extending conductive base member (28, [0056]) and an upper current collecting/conductive cover member (27/27c, [0066]). Hato teaches that this conductive cover (27) is connected to the cap/lid assembly (30, [0065]) through a conductive lead tab/connecting member (33, [0064]).
	A person having ordinary skill in the art would have found it obvious, from the teaching of Hato, to implement a lead tab as a connection means to achieve secure electrical connection between the conductive cover member and the and cap assembly. 
	Thereby, claim 3 is rendered obvious.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. In view of the amendments, the grounds of rejection above still relies upon Ruth .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsukamoto provides a teaching for including a conductive cover to securely sandwich tabs of Ruth. Hato, as argued against for its combination with Ruth, is implemented above for its teaching of a secure connection configuration between a collector and lid, not the implementation which was argued against in the Remarks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728